Title: From George Washington to Thomas Peter, 28 August 1798
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 28th Augt 1798

Just as I was on the point of sending the letter which covers this note, to the Post Office, Mr Law came in; I therefore detained it, for his conveyance; & hearing of some very extravagant—indeed almost incredible prices of Tobacco shipped to London (for instance three hundred & ninety odd pounds paid for five hogsheads) I have been disposed if my Six hogsheads (when the last is made of sufft weight) are not sold, & are yet perfectly at my command, to become an adventurer in that way if there is an opportunity of doing so; of which, & whether it is still my option, you will be so good as to advise me: until which I need only add that I am—Dear Sir Yr Affecte Servant

Go: Washington

